Citation Nr: 0308731	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  02-02 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  The veteran was afforded a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's hypertension is shown to likely have had 
its clinical onset during his extensive period of military 
service.  


CONCLUSION OF LAW

Hypertension was incurred during the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2001); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the issue on appeal.  The Board finds, given the favorable 
action taken herein, that no further assistance in developing 
the facts pertinent to this limited issue is required at this 
time.

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  

Certain chronic disabilities, including hypertension, will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hypertension is defined as persistently high arterial blood 
pressure.  Although medical authorities have suggested 
various thresholds for high blood pressure, one common 
threshold is a systolic reading of 140 and a diastolic 
reading of 90.  Dorland's Illustrated Medical Dictionary 635 
(26th ed. 1981).  

The veteran's service medical records do not show a diagnosis 
of hypertension; however, these records reveal that the 
veteran had recurrent elevated blood pressure readings.  For 
example, a July 1980 treatment report shows a blood pressure 
reading of 138/90.  Blood pressure readings over a period of 
three days in 1983 were 126/90 and 122/80 on April 14; 120/88 
and 120/80 on April 15; and 116/90 and 120/76 on April 18.  
May 1984 treatment reports note blood pressure readings of 
128/90 and 128/92.  Blood pressure readings over a period of 
five days in 1988 were 120/90 and 126/86 on December 14; 
122/96 and 124/78 on December 16; 118/80 and 116/84 on 
December 19; 128/82 on December 20; and 104/62 on December 
23.  With respect to the five day blood pressure readings, it 
was noted that no hypertension was indicated.  In November 
1992, the veteran's blood pressure reading was 136/88.  A 
February 1994 Dental Health Record notes a blood pressure 
reading of 140/97.  A blood pressure reading of 134/90 was 
reported in May 1996, a reading of 131/85 was reported in 
July 1996, and a reading of 140/86 was reported in November 
1996.  The veteran's March 1997 separation examination report 
reflects that he reported a history of high or low blood 
pressure and notes that he had been told on one occasion that 
his blood pressure was "borderline."

VA outpatient treatment records include a July 2000 
assessment of hypertension, Grade II diastolic.  These 
records also reflect that, while undergoing treatment for an 
unrelated disorder in September 2000, the veteran reported 
that he was in receipt of treatment for hypertension which 
had its onset in May 2000.  

A March 2002 statement from a VA nurse practitioner notes 
that this nurse practitioner had been treating the veteran 
since June 2001 and includes her opinion that it is possible 
that the veteran's hypertension started while he was on 
active duty.

In view of the elevated blood pressure readings during the 
veteran's period of military service, his subsequent 
diagnosis of hypertension three years after discharge from 
active duty, the March 2002 statement from his treating nurse 
practitioner, and the absence of any contradictory medical 
evidence, the Board concludes that the veteran currently has 
hypertension and that such had its onset during service.  By 
extending the benefit of the doubt to the veteran, the Board 
finds that service connection for hypertension is warranted.


ORDER

Service connection for hypertension is granted.  



_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

